33.	 On behalf of the Argentine Government I wish to congratulate you, Sir, on your election as President of the General Assembly. We know that with your well-known ability you will guide the discussions of the Assembly successfully. I should appreciate your conveying to Edvard Hambro the appreciation of the Argentine delegation for the efficient and successful way in which he presided over the twenty-fifth session.
34.	My delegation is happy to welcome the three countries that have joined the Organization at this twenty-sixth session. From its seat in the Security Council, Argentina has already had the chance to support their admission and to express its satisfaction at the fact that the United Nations was very soon to benefit from the active participation of Bahrain, Bhutan and Qatar.
35.	The Secretary-General has expressed his decision not to continue to perform the tasks that he has been so wisely and devotedly carrying out for the United Nations. The Argentine Republic is still hoping he will reconsider that decision. But if that is not the case, we should like, from this rostrum, to express our thanks to U Thant for the efforts he has made over the years he has dedicated to our Organization. Much of the success achieved has been due to his will to strive and his concern to put into practice the principles of the Charter. For that reason, his voluntary retirement spells a loss that will be felt by those of us who believe that the United Nations can come closer to a fulfillment of its goals if it has a Secretary-General who not only carries out resolutions of our Organization but also possesses sufficient political sensitivity to be able to co-operate in the analysis of and search for solutions to world problems. Since this exactly describes U Thant we can do nothing other than pay a tribute to him for his worthy and fruitful performance.
36.	The United Nations, like any other valid normative system, can be considered form two different points of view. On the one hand, it is possible to assess this Organization bearing in mind the principles on which it rests under the rules that constitute it. On the other hand, one may use as a yardstick of its effectiveness the degree of adaptation it shows to the reality it is designed to regulate.
37.	From a strictly legal point of view the United Nations represents the most significant model of the establishment of a universal system in the history of mankind.
38.	By its very nature the United Nations has always aspired to constitute a complete and coherent regulation of international relations. But in its fulfillment that ambition has been conditioned by the actual reality of the world.
39.	The characteristic features of the normative model of the United Nations are the scope of its criteria, its adaptability to a changing world and the capability of incorporating in its framework new actors on the inter-national scene. If peace, security and the promotion of human rights were and are the guiding principles of our Organization, it is also obvious that their maintenance in 1971 calls for the adoption of measures that cannot be the same as those of 1945.
40.	During the last quarter-century the world has multi plied its possibilities of economic, political and cultural development. Not only has the political structure of the world changed with the appearance of new States that have brought with them new concepts of life and have enriched the international dialog, but at the same time the progress of science has created a greater interdependence among the different regions of the world. This means that the implementation of the principles of the Charter demands new methods in order to ensure its efficacy and to prevent it from resting solely on mere declarations. Therefore any evaluation of the tasks that the United Nations performs presupposes an analysis of those conditions of international life that have been changed since 1945.
41.	Twenty-five years ago the world was divided into three large groups: that of the victorious Powers that drafted our Charter, that of the vanquished nations, and that of those other countries that had somehow not been involved in the conflict. The war that was drawing to an end had not only been the result of economic or political factors. Ideological factors also were involved. It was only natural that ideologies should continue to play a preponderant role even after the war, especially if we bear in mind the existence of a strong opposition between the political and social conceptions held by the victorious Powers themselves.
42.	It would be false to deny the importance of ideologies as a factor in the transformation of national and international realities. There can be no doubt that the most radical changes of the last two centuries have, to a great extent, been brought about by ideological factors. The belief in the dynamic power of certain principles many of which were considered Utopian when first formulated has led people to bend serious efforts to modify the situation of their respective countries or regions. Furthermore, these ideologies have been the lenses through which reality has been viewed. But since ideologies themselves are swayed by historical conditioning, it is obvious that with time they too must change and that their validity is dependent on outside factors.
43.	We can at present discern the inverse relation that exists between reason and political maturity, on the one hand, and ideology on the other. As the former grow so the latter seems to shrink in importance, particularly in the field of international relations. While from the seventeenth to the middle of the twentieth centuries ideological conceptions were above political decisions and defined the goals of the State, today they have become explanations, justifications of what purely and objectively must inevitably happen. For that reason political theoreticians have very often without knowing it become the deviser of justifications for what must happen. The technical argument carries weight non-ideologically; it works regardless of the political regime and eliminates fields of decisions that were at one time the purview of ideologies.
44.	This fact is the direct result of another basic factor: the growth of the importance of science and technology in human relations. The rational control of nature has reached such a degree that it has substantially altered relations among men and between them and the things that surround them. The scientific and technical yield has become one of the most accurate yardsticks with which to measure the development of a country. Brain-power is now a decisive element in the independence and sovereignty of nations. Those countries that are not able to keep up with the increasing speed of scientific and technical discoveries risk falling into a type of subjection that is incomparably more complete than was classical colonialism. Control over the future will depend on science and technology. A race began some time ago to win dominion over scientific civilization. Contrary to the typical forms of state hegemony, this new type no longer aspires to extend itself in territorial space, but is measured rather by the intensity of the scientific and technical yield of the competing countries, Since the free availability of the means for scientific and technical innovation has become the basic criterion whereby to measure the sovereign power of a State, it is obvious that the dependence of some countries on others is conditioned by their real or potential capability in this field. It is also obvious that no country can renounce its participation in the possibilities opened up by science and technology.
45.	Our Organization has already begun a process of adaptation to these requirements of the present day. The establishment, within the Economic and Social Council, of a standing Committee on science and technology to advise and recommend on the application of science and technology to development is a measure with which my Government agrees. The membership of the Advisory Committee on the Application of Science and Technology to Development has also been increased, and we belie is necessary to widen the spectrum of specialization 'is members in accordance with the requests and interest of the countries that are still at a stage of insufficient scientific and technological development.
46.	My country has followed with interest the creation of an Inter-Governmental Group on Transfer of Technology, in 'he United Nations Conference on Trade and Development /UNCTADJ. We understand that this Group, of which Argentina is a member, will perform important tasks during the present decade within UNCTAD'S sphere of action.
47.	But scientific progress, together with growing industrialization and the increase in demographic density, has brought into being certain negative aspects that threaten to alter the biological balance in practically all regions of the world. This is not a necessary and therefore unavoidable result of progress. Contamination of the human environment is a consequence that can be rationally controlled. There is no incompatibility between economic development and conservation of the environment. They can both exist concurrently. What is needed is a way to ensure their reconciliation.
48.	International collaboration is also imperative in this field. The environment-not only its most obvious aspects such as the air and the seas, but also the aspects of the great waterways and their river-basins, the underground water resources, the reserves of natural resources, the conservation and improvement of animal and vegetable life-are all the heritage of mankind. Therefore mankind must ensure their preservation and their recovery where they have been modified and the ecological balance thus shattered. For this reason, the Argentine Republic attaches great importance to the United Nations Conference on the Human Environment to be held in Stockholm in 1972. We are taking an active part in the Preparatory Committee of the Conference and we were present at the Latin American regional seminar on problems of the environment, held in Mexico in September of this year.
49.	It is a known fact that the so-called law of human environment or international law of environment is today a pragmatic and rather non-formalistic branch of international economic law. In that area, a preponderant role is
played by the principle of good neighborliness which appears in the Preamble and in Article 74 of the Charter. The same holds true for the principle of international 1 solidarity; for the avoidance of the improper application of laws; for reparations for damage caused; for care to avoid injury to the interests of other States, even when exercising a legitimate right. Argentina has endeavored to put these basic principles into practice in the recently signed agreements with Chile, Bolivia, Brazil, Paraguay and Uruguay.
50.	Together with this process which surpasses the ideological barrier and stresses the scientific and technological aspect of the relations among peoples, there has appeared an increasingly clear tendency to reject what is purely formal and to replace it with concrete programs permitting the effective development of nations. There no longer is any people that can be satisfied with the mere voicing of the principles of justice, equality and liberty. What is needed at present is to strengthen the principle of legal equality with measures that take into account the real needs of each country. That principle is an irrevocable postulate of any organized society. But when legal equality is limited only to the granting of a more or less conditioned vote or a seat in the international organs, there is a risk of justifying or formalizing a notorious injustice. Equality , among States must today be understood as meaning that each country shall have the same possibilities for development; that Is to say, the possibility of utilizing to the maximum its own human and material resources.
51.	This concern with concrete matters is also a characteristic feature o.f our day. International co-operation can no longer be a mere expression of desires. Feasible and realistic plans must be carried through, plans that will take into account the needs of the various peoples. Thus, the Second United Nations Development Decade and the plan for an International Development Strategy offer a means and open up an opportunity for achieving the highest degree of international co-operation in a world at peace. The goals set in the International Development Strategy [resolution 2626 (XXV)] for achievement during the present decade can be reached only through close co-operation between the developing and the developed nations, regardless of their political structure and their social and economic levels.
52.	Argentina views the Development Decade within the general framework of international co-operation, and not merely as an isolated fact or a program of individual action within the United Nations. There can be no development in a world that lacks political harmony, and there can be no peace in a world without economic and social harmony.
53.	We have successfully identified the elements upon which efforts by nations themselves and international co-operation are to be based. Through unanimous agreements in some cases and a determined desire to compromise in others, we have adopted the International Development Strategy for the Second United Nations Development Decade. Now we have to undertake the practical implementation of what we have agreed to, and there, the success of the project depends on us.
54.	In a constant effort to promote development, the work of the United Nations Development Program is worthy of praise from Member States. Argentina believes that the reorganization that was begun last year should be completed along lines dictated by experience. This will ensure the necessary flexibility for the Program. Moreover, it is evident that without the financial support from States the targets set cannot be reached. To this end, we think it advisable that the contributions of countries be increased during the next five years.
55.	As a legal organization, the United Nations is also a political institution endeavoring to carry out the ideals of coexistence. The resolutions adopted are in many cases adequate guidelines for the settlement of conflicts that affect the international community. But to contend that peace is necessary and to adopt resolutions to maintain it, and then to fail to implement them , would be to assume an inconsistent and therefore untenable position. Turning the formal into the real is also a requirement of our day.
56.	For this reason Argentina calls for the implementation of Security Council resolution 242(1967), unanimously adopted on 22 November 1967, in whose drafting the Argentine delegation took an active part.
57.	That resolution is still the instrument most likely to solve the crisis in the Middle East, one which is of very deep concern to my country since it pits against one another countries with which we enjoy ties of cordial friendship. The principles and obligations contained in Security Council resolution 242 (1967) must be complied with and carried out unreservedly. Neither side can expect the other to fulfill some or all of the obligations incumbent upon it if it, in turn, does not fulfill its own duties. The Argentine delegation fully shares and endorses the views expressed by the Secretary-General on this matter in his last report dated 5 March 1971.2
58.	We are all aware of the fact that in this conflict time is not necessarily an aid to a peaceful solution. Passivity and lack of progress may well lead to a renewal of hostilities. Therefore it is necessary that the mission entrusted to Ambassador Gunnar Jarring, whose efforts deserve the appreciation of the Organization, should be resumed.
59.	Peace is also threatened in a region of the world that is inhabited by tens of millions of human beings. The events taking place in the Indian subcontinent are a source of deep concern to the Government of my country.
60.	For the moment, and for humanitarian reasons, we believe the United Nations should continue, as at present, carrying out as effectively as possible the tasks of assistance
to the victims of the events that are taking place there.
61.	With this end in view the Argentine Government decided some time ago to donate 4,000 tons of wheat in order to co-operate in the endeavor to relieve the sufferings of the displaced persons who find themselves in India.
62.	But, as the Secretary-General pointed out in the memorandum to the Security Council of 20 July 1971, we, too, believe that:
2 See Official Records of the Security Council, Twenty-sixth Year, Supplement for January, February and March 1971, document SI 10070/ Add.2.
.. the United Nations, with its long experience in peace-keeping and its varied resources for conciliation and persuasion, must, and should now play a more forthright role in attempting both to mitigate the human tragedy which has already taken place and to avert the further deterioration of the situation."
63.	An Organization such as ours that has solemnly proclaimed its determination to reaffirm its faith "in fundamental human rights, in the dignity and worth of the human person" cannot be indifferent to the existence of relics of a form of domination by one people over another that repels the human conscience and flouts the most elementary rules of coexistence. I refer specifically to the colonialism that still exists in certain parts of the world.
64.	From the time of our entry into the Organization, Argentina has held a clearly anti-colonial position which I once again reaffirm.
65.	There can be no doubt that General Assembly resolution 1514 (XV) has been a useful instrument in accelerating the process of decolonization and that the bodies dealing with these questions constitute one of the main sources of pride and faith in the work of the United Nations. Yet there still exist colonial situations which engender constant friction and tensions.
66.	That is why my country is redoubling its efforts to ensure the most scrupulous compliance by all with the United Nations decisions in this field. To this end, my Government informed the Secretary-General in a note of 2 December 1970 that it had officially notified the Government of South Africa that the Argentine Republic does not recognize any South African authority over Namibia.
67.	My Government attaches the greatest importance to the activities of the United Nations Council for Namibia as well as to those of the Sub-Committee of the Security Council  whose vice-chairmanship we now hold with full awareness of the responsibilities that such a position implies.
68.	Furthermore, it is to be hoped that the recent advisory opinion of the International Court of Justice on the Legal Consequences for States of the Continued Presence of South Africa in Namibia (South West Africa) notwithstanding Security Council Resolution 276 (1970) will have an influence on the satisfactory solution of the problem.
69.	We also hope for a peaceful solution of the question of Rhodesia through United Nations participation. In this matter my Government has endeavored to contribute actively to the successful work of the Committee established in pursuance of Security Council resolution 253 (1968).
70.	There is one question which is particularly close to the Argentine Republic and whose solution is also of importance to the Organization: I refer specifically to the situation of the Malvinas Islands.
71.	In my statement of 30 September 1970 [1859th meeting], when speaking of this matter, I stated that conversations at a diplomatic level were continuing with the United Kingdom in order to open up two-way communications between the Argentine mainland and the Malvinas Islands.
72.	Those talks have resulted in the approval of a joint declaration [see A/8368 and A/8369] covering different aspects of the exchange of peoples and goods, and are to continue at Port Stanley during the next year.
73.	The Argentine Government recognizes the value of the results attained. But this does not, however, close the chapter of negotiations. These negotiations should continue until full implementation is achieved of the terms of General Assembly resolution 2065 (XX) and the objectives of the process of decolonization of the United Nations are fully obtained.
74.	We are linked to the United Kingdom by traditional and close ties of friendship. Argentina will continue its endeavors with a spirit in keeping with this long relation-ship, in the assurance that the self-same spirit is shared by the United Kingdom and that, in an atmosphere of mutual understanding, the problem will soon be definitively solved with the restoration of the Malvinas to the national territory of the Argentine Republic, Thus, we will have cleared away the only obstacle to excellent relations between our two countries.
75.	It would be simplistic to believe that the international system is a homogeneous entity as far as the norms that constitute it are concerned, and the States or political bodies that compose it. We are witnesses to the simultaneous existence of different types of subsystems which also have their own different rules. But the common denominator is the shared concern also within the regional boundaries with the strengthening of peace and security and with ensuring the welfare of all.
76.	The Argentine Republic is part of a continent that has been characterized by its universal approach and its concern to ensure international peace and coexistence. The peoples of Latin America have also achieved a high degree of political maturity. The fraternal ties that have linked us since our beginnings as independent States have been constantly brought up to date with events that tend to make our interdependence more effective. Our countries are increasingly the masters of their own fates and are not to be satisfied with any situation which might leave us outside the current of the universal historic process. We are determined to carry out a dynamic and up-to-date policy that will not be hampered by ideological differences as long as respect is assured for the domestic jurisdiction of every State and their forms of life and political philosophies.
77.	Not long ago, Argentina and Chile gave evidence of their freedom of views and political wisdom when they strengthened their ties and laid the solid groundwork for a solution to the last of their border problems. Faith in the law and the conviction that frontier problems can, in our day, be settled peacefully have led Argentina and Chile to submit pending questions concerning our 3,COO kilometers of border to arbitration. I believe that this is one case that deserves mention at this time and place because it stands as a patent example of how positive results can be attained when the principles of peace and international cooperation, on which our Organization rests, are put into practice. We are thus proving that the Charter has living validity as long as the Member States are really willing to fulfill it.
78.	We wish to carry out specific projects with the other sister republics of the region, to allow a reasonable utilization of our natural resources and to take into account the needs and interests of the different countries in the area.
79.	With reference to international economic relations, my country wishes to outline, from this lofty rostrum, the importance that the recent agreement with the European communities has for the commercialization of our products. This document, which is the fruit of a political decision on the part of the contracting parties, will open up a new era in the relations with countries with which Argentina has been traditionally linked by its origins and culture.
80.	The United Nations has far too often been considered a Utopian organization or a normative luxury that exists outside the margin of the great problems that beset the world. In the first instance, it would then appear to be a desirable, albeit useless, institution, and in the second, an expendable legal framework. It is up to us to see that it is neither the one nor the other.
81.	I ha- ; referred to the determining factors of the present international situation because I believe that they are the elements on which any realistic assessment of the United Nations must rest. It is not difficult to see that there is a universal feeling that the United Nations cannot be a legal superstructure, satisfied with merely approving more or less vague resolutions that evade the demands and requirements of Member States. There is a known tendency to dwell on the purported universality of the system which, thus far, despite having admitted a large number of countries that have acceded to independence since the Second World War, has nevertheless ignored political realities of decisive importance in our days. There can be no challenge to the need to adopt concrete measures in the field of international co-operation, for it can no longer be just another way of securing historically untenable privileges. It is also obvious that all forms of colonialism or discrimination have been rejected, and it is finally also evident that as a determining factor in the relations among countries, ideologies have lost their sway. And so today, international life is characterized by such elements as the rejection of normative formalism, of the restrictive nature of the system, of disguised or open forms of imperialism, colonialism or discrimination as well as the repudiation of ideological criteria.
82.	This negative listing, a contrario sensu, allows us to deduce the positive consequences of measures or principles that must be adopted to keep our Organization viable and up to date. The Organization cannot adopt multilateral measures which, to a certain extent, are anachronistic compared with those adopted bilaterally.
83.	I wish to point out that, pursuant to this view, at the beginning of September in Bucharest, representatives of the
Argentine Republic met with representatives of the People's Republic of China in order to explore the possibilities of normalizing diplomatic and trade relations between our two countries, This position is the logical consequence of a consistent historical stand adopted by Argentina regarding our respect for the principle of universality in international relations. I referred to it from this same rostrum during the twenty-fifth session of the General Assembly. On 16 March 1970, the Argentine representative to the Conference of the Committee on Disarmament asked for the participation of the People's Republic of China in the negotiations on disarmament. In his turn, when referring to President Nixon's projected visit to Peking, the President of the Argentine Republic stated:
"I believe that by accepting an invitation to visit the People's Republic of China, President Nixon is giving a clear example of the scope and flexibility with which international problems and relations must be dealt. I feel that President Nixon's decision shows that in these days, foreign relations must be conducted without prejudices, strings, preconceptions or taboos although, at the same time, without yielding any of the principles that define our way of life and our philosophy."
84.	To a large extent, the history of man is a chronicle of his efforts to unmask myths and to progress in a rational interpretation of the world. But paradoxically, the trend to turn reality into a myth seems ever latent and very often serves to disguise failures and to cover up problems we would prefer not to face squarely. Thus, the most serious danger confronting our Organization would be to fall into this myth-making. The more we refuse to act realistically, the greater that risk becomes. This realism requires that we bear in mind the needs of the present historical moment. The United Nations must subject itself to a constant and empiric stock-taking so that it will not lose sight of the real elements that condition international relations: elements which, no doubt, are different from those of 1945.
85.	The responsibility for keeping the United Nations up to date is not the exclusive privilege of the great Powers. We all have a task to perform in this endeavor to achieve the ideal of the legal and political universal regulation to which we all aspire. Those States which for historical or geographical reasons have already attained the benefits of modern civilization are in duty bound to share its advantages. Those which are still at other stages of development must become aware that welfare is not achieved merely by defining needs but by separate and joint efforts. Some of all this was already hinted at by one of the founders of international law, Francisco deVitoria, who contended that, because of the varied distribution of productive resources, the very nature of things dictated the consideration of the unity of mankind as the basis for the freedom of world access to such resources, setting aside man's differences of belief; and, mutatis mutandi, the teachings of that master are still valid in our day.
86.	More than ever before, man today stands in need of peace and security, precisely because the risks of losing them are greater than ever before. Two possible attitudes can be adopted in the face of this danger: fear of failure or hope for success. I prefer the second. There is in it a dynamism and an impulse towards the future that have always been present in the great achievements of man. Those who drafted our Charter and also the Member States which contribute to the achievement of its principles are imbued with the firm hope that in this way they are promoting the welfare and happiness of man on earth. When all is said and done, this is the utmost that a normative system can hope for.
87.	Because we believe that the United Nations is a good instrument to achieve that goal, we are ready to continue to support it.
